Citation Nr: 0316489	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to recognition as the veteran's surviving 
spouse for purposes of Department of Veterans Affairs 
benefits.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  
The appellant, the widow of a veteran who had active service 
from April 1966 to April 1968 and died in December 2000, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  

The Board notes that the issues certified for appellate 
review were entitlement to Dependency and Indemnity 
Compensation (DIC) benefits, entitlement to death pension 
benefits and entitlement to accrued benefits.  However, the 
threshold matter with respect to the first two issues is 
whether the appellant can be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA benefits.  
As such, the Board has recharacterized the issues as that set 
forth on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant and the veteran were married in September 
2000 and the veteran died in December 2000.  

3.  The appellant and the veteran were not married for a 
period of one year prior to his death and no child was born 
of the marriage.  

4.  There were no benefits due and unpaid to the veteran at 
the time of his death.  


CONCLUSIONS OF LAW

1.  The requirements for recognition of the appellant as the 
veteran's surviving spouse for purposes of VA benefits have 
not been met.  38 U.S.C.A. §§ 103, 1304, 1541, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.102, 3.159 
(2002).  

2.  The requirement for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.1000 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the July 2001 letter to 
the appellant from the RO and the Statement of the Case 
issued in connection with the appellant's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations and the reasons her claims were denied.  The 
Statement of the Case also specifically notified the 
appellant of the provisions of the VCAA.  Second, the VA has 
a duty to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  In this regard, the record contains 
a claim from the veteran submitted in the month of his death 
along with a certified copy of a marriage record submitted 
with that claim.  This is the only relevant and probative 
evidence necessary to resolve the appellant's appeal.  

The Board also notes that if there are any deficiencies in 
satisfying the requirements of the VCAA it will not affect 
the outcome of this case because this case is essentially a 
case in which the law and not the evidence is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.  

Background and Evidence

A rating decision dated in May 1997 shows the veteran was 
service connected for exotropia of the right eye.  This 
disability was evaluated as noncompensably disabling.  

A Certified Copy of Marriage Record shows that the appellant 
and the veteran were married on September [redacted]
, 2000.  

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) shows the form was signed by the veteran on 
December 6, 2000, and received at the RO on December 27, 
2000.  In that form the veteran request consideration of 
claims for service connection for nerve damage to the feet, 
eyesight, diabetes and heart problems due to Agent Orange

The veteran's death certificate shows he died on December [redacted]
, 
2000.  The immediate underlying causes of death were cardiac 
arrythmia, ischemic cardiomyopathy, diabetes mellitus, and 
coronary artery disease.  

A letter from the RO to the appellant dated in July 2001 
informed her that they were unable to approve her claim for 
DIC or pension benefits as the surviving spouse of the 
veteran because the appellant was not married to the veteran 
for at least one year and no child was born of the marriage.  
That correspondence also explained that an accrued benefit is 
money owed to a veteran at the time of his death and that the 
appellant's claim for accrued benefits could not be approved 
because the VA did not owe the veteran any money.  

A statement from the appellant received in September 2001 and 
accepted as a Notice of Disagreement relates that she had 
known the veteran for years, "[b]ut due to our timing 
together as friends then getting married, we made sure this 
was from God."  The appellant went on to explain that the 
veteran did not know his time would be short after they 
married.  The appellant essentially related that her 
entitlement to benefits should not be contingent on how long 
a husband and wife had been married.  She indicated that she 
needed her husband's benefits to survive and that he had many 
medical and funeral expenses that she was unable to cover 
with her source of income.  

A VA Form 9 (Appeal to Board of Veterans' Appeals) reiterated 
the appellant's contention that entitlement to benefits 
should not be contingent how long you were married to a 
spouse and that "our vows were for better or for worse--until 
death due we part."  The appellant also indicated that the VA 
failed to consider exceptional circumstances.  That form also 
indicated that the appellant essentially requested a BVA 
videoconference hearing.  

A VA Form 119 (Report of Contact) dated in September 2000 
reflects that the appellant contacted her representative and 
indicated that she was unable to attend her BVA 
videoconference hearing scheduled for that month.  It was 
also indicated that she was unsure as to whether or not she 
desired to have the hearing rescheduled and that she was also 
considering withdrawing her appeal.  

Law and Analysis

In order to warrant Dependency and Indemnity Compensation or 
death pension benefits, the appellant must establish that she 
is the veteran's surviving spouse for purposes of VA 
benefits.  There is no question that the appellant was 
legally married to the veteran at the time of the veteran's 
death and had been so for approximately three months prior to 
his death.  However, VA laws and regulations prescribe 
additional requirements in order to establish entitlement to 
recurring payment such as DIC and death pension benefits.  
Generally, in order to establish entitlement to DIC and death 
pension, the surviving spouse must have been married to the 
veteran one year or more prior to the veteran's death, or for 
any period of time if a child was born of the marriage.  
38 U.S.C.A. §§ 1304, 1541(f); 38 C.F.R. § 3.54(a), (c).  

In this case, there is no evidence that the appellant was 
pregnant at the time of the veteran's death, nor does she 
contend that she was or that there was a child conceived 
between her and the veteran.  The evidence clearly shows that 
she and the veteran were married for three months prior to 
his death, well short of the one-year requirement for 
establishing entitlement to DIC or death pension benefits as 
the veteran's surviving spouse.  The Board acknowledges the 
appellant's contention which is to the effect that VA laws 
and regulations are unfair, that the VA failed to take into 
consideration exceptional circumstances and that she was 
relying on the veteran's VA benefits.  However, the record 
reflects that the veteran was not receiving any VA benefits 
at the time of his death and the Board is bound by laws 
prescribed by Congress and regulations enacted by the VA to 
implement those laws.  38 U.S.C.A. § 7104(a), (c).  
Accordingly, the Board must conclude that entitlement to DIC 
and death pension benefits is not established.  

As for the claim for accrued benefits, accrued benefits are 
benefits due and unpaid to the veteran for period not to 
exceed two years prior to his death to which the veteran was 
entitled at death under existing ratings or decisions or 
based on evidence on file at the date of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

In this case, the record reflects that the veteran was 
service connected for exotropia of the right eye which was 
evaluated as noncompensably disabling.  The VA last 
reevaluated this disability in a May 1997 rating decision, 
and at no time prior to the veteran's death did he request a 
reevaluation of that disability.  The record contains a VA 
Form 21-526 signed by the veteran on December 6, 2000, 
approximately two weeks prior to his death in which the 
veteran filed a claim for nerve damage to the feet, eyesight, 
diabetes and heart problems due to Agent Orange.  However, 
this claim was not received by the RO until December 27, 
2000, seven days following the date of the veteran's death.  

Therefore it is clear that there was no claim for VA benefits 
pending at the time of the veteran's death.  Accordingly, the 
Board concludes that there was no accrued benefits due and 
unpaid the veteran at the time of his death and the 
appellant's claim for accrued benefits must be denied.  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.  

Entitlement to accrued benefits is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

